Dismiss and Opinion Filed July 22, 2022




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-22-00563-CV

         IN THE INTEREST OF O.A.L. AND R.L., MINOR CHILDREN

                    On Appeal from the 301st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-21-11690

                            MEMORANDUM OPINION
                Before Justices Partida-Kipness, Pedersen, III, and Nowell
                                Opinion by Justice Nowell
        This appeal challenges the trial court’s December 28, 2021 default decree of

divorce. Because the clerk’s record reflected the trial court granted a motion for new

trial and set aside the divorce decree on June 6, 2022,1 it appeared the appeal had

become moot and we lacked jurisdiction. See Tex. Dep’t of Family & Protective

Servs., 644 S.W.3d 189, 192 (Tex. 2022) (courts lack subject matter jurisdiction over

moot controversies); Jones v. Tex. Dep’t of Criminal Justice, 318 S.W.3d 398, 403




    1
     The trial court found appellant did not receive notice of the divorce decree until March 28, 2022. See
TEX. R. CIV. P. 306a(4),(5). The motion for new trial was filed March 31, 2022, resulting in the trial court’s
plenary power being extended to June 13, 2022. See id. 4, 306a(4); 329b(c).
n.5 (Tex. App.—Waco 2010, pet. denied) (complaint rendered moot by granting of

new trial).

      We requested jurisdictional briefing from appellant. Although we cautioned

that failure to comply within ten days could result in the appeal being dismissed,

more than ten days have passed and appellant has not responded. See TEX. R. APP.

P. 42.3(a),(c). Accordingly, on the record before us, we dismiss the appeal for want

of jurisdiction. See id. 42.3(a).




220563f.p05                               /Erin A. Nowell//
                                          ERIN A. NOWELL
                                          JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF O.A.L.                    On Appeal from the 301st Judicial
AND R.L., MINOR CHILDREN                     District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-21-11690.
No. 05-22-00563-CV                           Opinion delivered by Justice Nowell,
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Alejandrina Lopez recover her costs, if any, of this
appeal from appellant Cirilo Lopez.


Judgment entered this 22nd day of July, 2022.




                                       –3–